Exhibit 10.1E [*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. EXECUTION VERSION FORBEARANCE AGREEMENT FORBEARANCE AGREEMENT, dated as of May 14, 2013 (this “ Agreement ”), relating to the Credit Agreement dated as of July 6, 2010 (as amended or otherwise modified, the “ Credit Agreement ”) among Oxford Mining Company, LLC, an Ohio limited liability company (the “ Borrower ”), the banks, financial institutions and other institutional lenders party thereto (together with their respective successors and assigns, the “ Lenders ”), Fifth Third Bank, as the Initial Issuing Bank, Citibank, N.A., as the Swing Line Bank, and Citicorp USA, Inc., as administrative agent for the Lenders (the “ Administrative Agent ”), and guaranteed by Oxford Resource Partners, LP, a Delaware limited partnership (the “
